DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Workman (2007/0204574 A1).
Regarding to claim 1, Workman discloses a collapsible air filter comprising:
a filter frame (Fig. 1) including a first longitudinal end frame member (100) and a second longitudinal end frame member (200) connecting to an opposing first longitudinal side frame member and a second longitudinal side frame member; a longitudinal center score line (105, 205) extending the length of said first longitudinal end frame member (100), second longitudinal end frame member (100), said first longitudinal side frame member (200), and said second longitudinal side frame member (200), and a filter media (claims 4 & 5) disposed within said filter frame; wherein air filter frame providing a collapsed state in which the filter media and the filter frame are collapsed state, and an expanded state in which the filter frame and the filter media are expanded in an expanded state, the thickness in the collapsed state being less than the thickness in the expanded state (see paragraphs 0002 and 0032-0035).  Claim 1 differs from the disclosure of Workman in that the filter media is pleated.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have the filter media of Workman to be pleated since it is well known in the art that pleated filter media would increase the surface are, thus, enhance long filter life.
Regarding to claim 2, Workman discloses a collapsible air filter comprising:
a filter frame (100, 200 in Fig. 1) comprising a longitudinal strip of material having corners formed at 90 degrees angles bent inwardly having adjoining distal ends forming a rectangle (paragraph 0025);  the filter frame longitudinal strip of material including a first longitudinal end frame member (100) and a second longitudinal end frame member (100) connecting to an opposing first longitudinal side frame member (200) and a second longitudinal side frame member (200);  the first longitudinal end frame member (100) including three longitudinal spaced apart parallel score lines (103, 105, 107 in Fig. 1) defining a first longitudinal side flange, a first longitudinal score line (103) forming a first longitudinal side edge (102), a longitudinal center flange extending from said first longitudinal side edge (102) including a longitudinal center score line (105), a second longitudinal score line (107) forming a second longitudinal side edge (108) connecting a second longitudinal flange to said longitudinal center flange; the second longitudinal end member opposing said first longitudinal end frame member and including three longitudinal spaced apart parallel score lines (103, 105, 107) defining a first longitudinal side flange, a first longitudinal score line (102) forming a first longitudinal side edge, a longitudinal center flange extending from said first longitudinal side edge including a longitudinal center score line (105), a second longitudinal score line (107) forming a second longitudinal side edge connecting a second longitudinal flange to the longitudinal center flange; the first longitudinal side edge and said second longitudinal side edge remain at an obtuse angle (paragraph 0042) and the longitudinal center flange is bent at an acute angle along said longitudinal center score line when the filter frame longitudinal strip of material is in a collapsed state storage state; and the first longitudinal side edge and the second longitudinal side edge expand to form an inward directed 90 degree angle (paragraph 0043) and the longitudinal center flange is expanded to form an obtuse angle of up to 180 degrees along said longitudinal center score line when said filter frame longitudinal strip of material is expanded to an open filter in use state (Fig. 4, paragraphs 0044-0055).
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        September 07, 2022